Citation Nr: 0404732	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-08 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to include service connection for residuals 
of a gunshot wound to the upper chest.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the lower right stomach.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from December 1963 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Pittsburgh Regional Office (RO), which 
denied service connection for residuals of a gunshot wound to 
the upper chest and for residuals of a gunshot wound to the 
lower right stomach.

As set forth below, this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  


REMAND

The veteran's claims involve injuries resulting from reported 
gunshot wounds while engaging the enemy in Vietnam.  The 
veteran reported that he was hospitalized at the U. S. Naval 
Hospital, Ft. Hanscom, Okinawa in June 1967.  The veteran's 
DD Form 214 shows that he served in the Marine Corps.  Also 
of record is an Honorable Discharge from the Army National 
Guard of Pennsylvania, dated in December 1994.  The veteran 
was in Headquarters and Headquarters Co., 1st Bn, 12th 
Infantry (Bradford, Pa.).  The veteran indicated he served in 
the National Guard from November 1977 to December 1994.  
During a VA psychiatric evaluation the veteran indicated that 
he was in Vietnam for 18 months beginning in July 1966 and 
was initially assigned to the 3rd Engineer Bn, 1st Marine Div. 
at Ft. Henderson.  He indicated that he sustained his wounds 
several months apart and does not indicate that he was 
hospitalized.  Notations in his service medical records 
indicate he was assigned to Co A, 1st Engineer Bn, 1st Marine 
Div.  

Service medical records and the separation medical 
examination report make no reference to the wounds to the 
chest or stomach.  The veteran's DD Form 214 does not reflect 
combat service.  The veteran has submitted a copy of GSA Form 
6994, dated April 23, 1979 indicating that he was authorized 
to receive the Combat Action Ribbon and Purple Heart.  The 
National Personnel Records Center under Code 13, indicates 
that an extensive search was negative for the veteran's 
personnel records and awards and any further searches would 
be futile.  The Board is of the opinion that additional 
development is warranted

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO is again requested to ask the 
veteran to furnish more specific 
information regarding his wounds, to 
include the dates, locations, and type of 
treatment he received.  He should be 
asked if his unit was Co A, 1st Engineer 
Bn, 1st Marine Div.  The RO should 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of any private and VA 
medical records covering the period from 
April 1968 to 2001 which may contain 
findings or a medical history relative to 
the reported inservice wounds.  

3.  The RO should request the appropriate 
organizations, to include the Army 
Reserve Personnel Center (ARPERCEN) to 
furnish copies of all personnel and 
medical records pertaining to the 
veteran's service in the National Guard 
as set forth above.  The RO should 
request the National Personnel records 
Center to conduct a search for the 
medical records pertaining to the 
veteran's hospitalization at U. S. Naval 
Hospital, Ft. Hanscom, Okinawa in June 
1967

4.  The RO should contact all appropriate 
sources, other than Code 13, National 
Personnel Records Center, with regard to 
the veteran's service in the Marine Corps 
in order to verify the veteran's award of 
the Purple Heart Medal and Combat Action 
Badge.  A copy of GSA Form 6994, dated 
April 23, 1979, should accompany each 
request.  

5.  If the wounds have been verified as 
occurring in service, the veteran should 
be afforded a VA medical examination to 
determine the nature and severity of the 
shell fragment wounds to the upper chest 
and lower stomach.  It is requested that 
the examiner obtain a detailed history, 
to include treatment for these injuries.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC) and an 
opportunity too respond.  

Thereafter, the case should be returned to the Board form 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  
	                                                                      